C. A. 3d Cir. Certiorari denied. Mr. Justice Douglas, Mr. Justice Harlan, and Mr. Justice Brennan are of the opinion that certiorari should be granted. The renewed application for release presented to Mr. Justice Brennan, and by him referred to the Court, denied. Mr. Justice Douglas would grant bail for the reason that petitioner arguably has never received credit for the entire time he has served in prison.
Mr. Justice White took no part in the consideration or decision of this petition and application.